NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2126-18T2

TARA J. KUMOR,

         Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and FOURANS, LLC,

         Respondents.


                   Argued telephonically May 19, 2020 –
                   Decided June 18, 2020

                   Before Judges Accurso and Gilson.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 157,035.

                   Tara J. Kumor, argued the cause pro se.

                   Rimma Razhba argued the cause for respondent Board
                   of Review (Donna Sue Arons, Assistant Attorney
                   General, of counsel; Rimma Razhba, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Tara J. Kumor appeals from the final decision of the Board of Review

disqualifying her from receipt of unemployment compensation pursuant to

N.J.S.A. 43:21-5(a). The Board determined that Kumor left her job without

good cause attributable to the work. We affirm.

      Kumor was employed by a staffing agency, Fourans, LLC, and assigned

to the Department of Community Affairs where she worked as a paralegal in

the Sandy Recovery Division in an open-ended assignment that began in April

2017. Kumor testified at the hearing before the Appeal Tribunal that she

resigned after being asked to sign a legal document on behalf of the agency

that made her very uncomfortable. When she refused, the person asking her to

sign the document told Kumor she was uncooperative and would have

someone else sign in her stead.

      Kumor thereafter sent an email to her supervisor at Community Affairs

explaining that she would "not be renewing [her] contract" and would be

"filing for unemployment as a quit with good cause or contract ended." She

wrote that she believed her colleagues in the Sandy Recovery Division

"value[d] [her] work — but the State of New Jersey does not and that is a

breach of the social contract." Her supervisor at the State replied in an email

two hours later stating she and her colleagues "appreciate[d] [Kumor's] hard


                                                                         A-2126-18T2
                                        2
work and would be happy if you change your mind and decide to stay."

Kumor wrote the same day to Fourans, stating she "would like to be available

for assignments but not with the State of New Jersey. The State is bankrupt."

Kumor also testified she contacted the Division of Vocational Rehabilitation

for assistance, which it provided in some fashion, and that she'd quit the Sandy

Recovery Division "in haste," but that she had not "quit Fourans." Kumor

admitted seeking unemployment benefits four days after her resignation from

the State.

      A representative of Fourans testified at the hearing that Fourans knew

Kumor had "tendered her resignation to [its] client," the State of New Jersey,

but was not made aware that the State had allowed Kumor the opportunity to

rescind her resignation, or that she was seeking assistance from the Division of

Vocational Rehabilitation. The representative claimed that Kumor quit her

full-time assignment before contacting Fourans and applied for unemployment

benefits only days later, thus clearly indicating her unwillingness to continue

employment.

      After hearing the testimony and considering the documents submitted in

evidence, the Appeal Tribunal determined that Kumor left work voluntarily

without good cause attributable to the work. The Tribunal reasoned that


                                                                         A-2126-18T2
                                        3
Kumor was "in an ongoing long-term assignment . . . which would not have

ceased if not for her voluntary resignation," underscored by the language in her

resignation letter indicating that she would be "'filing for unemployment as a

quit with good cause or contract ended.'" The Tribunal rejected Kumor's

contention that she left with good cause attributable to the work because being

termed "uncooperative" or "[f]eeling undervalued, or that the client was

'bankrupt' does not constitute good cause to justify voluntarily leaving."

Acknowledging Kumor's concern about being asked to sign a legal document

on behalf of the agency, the Tribunal noted her resignation letter did not

mention the incident, but found that had her resignation "been due to being

asked to perform an act that was inappropriate or illegal," her failure to grieve

the matter with her employer, Fourans, "prior to resigning constitutes a failure

to do what was necessary and reasonable in order to remain employed." The

Board of Review found Kumor had been afforded a full and impartial hearing

and "agree[d] with the decision reached" on "the basis of the record below."

      Kumor appeals, arguing the Board's decision was arbitrary because she

was "available for work" as assigned by Fourans, just not with the State of

New Jersey. She also contends her refusal to execute the document she was

asked to sign was reasonable in accordance with professional codes.


                                                                          A-2126-18T2
                                        4
      Our review of administrative agency decisions is limited. In re

Stallworth, 208 N.J. 182, 194 (2011). The agency's determination carries a

presumption of correctness, and the claimant bears a substantial burden of

persuasion. Gloucester Cty. Welfare Bd. v. N.J. Civil Serv. Comm'n, 93 N.J.

384, 390-91, 397 (1983).

      "If the Board's factual findings are supported by 'sufficient credible

evidence, [we] are obligated to accept them.'" Brady v. Bd. of Review, 152

N.J. 197, 210 (1997) (quoting Self v. Bd. of Review, 91 N.J. 453, 459 (1982)).

"Unless . . . the agency's action was arbitrary, capricious, or unreasonable, the

agency's ruling should not be disturbed." Ibid.

      Under N.J.S.A. 43:21-5(a), a person is ineligible for unemployment

benefits if he or she leaves work voluntarily without good cause attributable to

the work. "[G]ood cause" is "a reason related directly to the individual's

employment, which was so compelling as to give the individual no choice but

to leave the employment." N.J.A.C. 12:17-9.1(b). "Mere dissatisfaction with

working conditions which are not shown to be abnormal or do not affect

health, does not constitute good cause for leaving work voluntarily."

Domenico v. Bd. of Review, 192 N.J. Super. 284, 288 (App. Div. 1983)

(quoting Medwick v. Bd. of Review, 69 N.J. Super. 338, 345 (App. Div.


                                                                          A-2126-18T2
                                        5
1961)). "The decision to leave employment must be compelled by real,

substantial and reasonable circumstances not imaginary, trifling and whimsical

ones." Ibid.

      Reviewing the record in light of those standards convinces us that we

have no cause to disturb the Board's determination that Kumor is disqualified

from receiving unemployment benefits. The Appeal Tribunal heard the

testimony of the witnesses and determined that Kumor voluntarily left an on-

going assignment, saying she would be applying for unemployment benefits

"as a quit with good cause" and then applied for such benefits only days later.

The Tribunal's conclusion, affirmed by the Board, was that Kumor quit

voluntarily without good cause attributable to the work and did not take all

reasonable steps to remain employed by contacting her employer, Fourans,

before leaving her assignment at Community Affairs. As there was ample

proof in the record to support that conclusion, we are obligated to accept it.

Brady, 152 N.J. at 210. Although we have no doubt that Kumor testified

candidly that she left her employment with what she determined to be good

cause, we are equally convinced that she does not qualify for unemployment

benefits under the statute.

      Affirmed.


                                                                          A-2126-18T2
                                        6